UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                          Before
                             COOK, CAMPANELLA, and HAIGHT
                                 Appellate Military Judges

                             UNITED STATES, Appellee
                                          v.
                          Specialist LARRY G. LOVELL, JR.
                            United States Army, Appellant

                                       ARMY 20111006

                      Headquarters, III Corps and Fort Hood
                         Patricia H. Lewis, Military Judge
         Lieutenant Colonel Craig E. Merutka, Acting Staff Judge Advocate


For Appellant: Major Candace N. White-Halverson (argued); Colonel Patricia A.
Ham, JA; Lieutenant Colonel Imogene M. Jamison, JA; Major Richard E. Gorini, JA;
Major Candace N. White Halverson (on brief); Colonel Kevin Boyle, JA; Major Amy
E. Nieman, JA; Major Candace N. White-Halverson, JA (on brief on specified
issues).

For Appellee: Captain Daniel M. Goldberg (argued); Colonel John P. Carrell, JA;
Lieutenant Colonel James L. Varley, JA; Major Catherine L. Brantley, JA; Captain
Daniel M. Goldberg, JA (on brief); Colonel John P. Carrell, JA; Major Robert
Rodrigues, JA; Major Catherine L. Brantley, JA; Captain Daniel M. Goldberg, JA
(on brief on specified issues);


                                        31 March 2014

                                  ----------------------------------
                                   MEMORANDUM OPINION
                                  ----------------------------------

   This opinion is issued as an unpublished opinion and, as such, does n ot serve as precedent.

CAMPANELLA, Judge:

       A military judge sitting as a special court-martial convicted appellant,
pursuant to his pleas, of desertion with intent to shirk important service, absence
without leave, and missing movement by design, in violation of Articles 85, 86, and
87 of the Uniform Code of Military Justice, 10 U.S.C. §§ 885, 886, and 887
[hereinafter UCMJ]. After entry of findings, an officer panel sentenced appellant to
a bad-conduct discharge, confinement for six months, and reduction to the grade of
E-1. The convening authority approved the sentence as adjudged and awarded
appellant with nine days of confinement credit.
LOVELL — ARMY 20111006

       This case is before us for review pursuant to Article 66, UCMJ. Appella nt
raises three assignments of error, one of which warrants discussion and relief.
Specifically, appellant alleges the military judge abused her discretion in granting a
government challenge for cause against a panel member solely on the basis of the
panel member’s status as a conscientious objector. Based on the record before us,
we agree. We also address one additional issue warranting discussion and relief.

                                  BACKGROUND

                                 Challenge for Cause

       Appellant deployed with his unit to Iraq from March 2004 through March
2005. When he returned, appellant found his wife had developed an illness which
caused seizures and resulted in her inability to drive a car. Appellant asserted that if
he deployed again, he feared his wife would be unable to care for their two children,
a five-year-old and an eighteen-month-old. Unable to obtain a hardship discharge
before his next scheduled deployment, appellant chose to absent himself without
leave from his unit on 18 September 2006, thereby missing movement on 1 October
2006, and then remained in desertion until 13 July 20 11.

       Appellant pleaded guilty to absence without leave, missing movement , and
desertion with intent to shirk important service . He did so without the benefit of a
pretrial agreement and chose an officer panel for sentencing.

       During voir dire of potential panel members, the military judge asked the
panel if any of them believed there existed grounds for challenge. After being
informed of the general nature of appellant’s offenses, potential panel member,
Colonel (COL) WN, responded: “I filled out my questionnaire and there’s a matter
on there that the court may want to consider and I think it may be grounds for
challenge.” The military judge replied that the matter would be addressed in
individual voir dire.

      Colonel WN was called for individual voir dire and it proceeded as follows:

             Trial Counsel (TC): . . . you previously indicated you had
             a concern about a -- -- response you made on one of your
             -- your . . .

             COL [WN]: I have no concern -- --

             TC: -- -- questionnaire.

             COL [WN]: -- -- about the response I made on the
             questionnaire. The court may have a concern about a
             response I made on the questionnaire.


                                           2
LOVELL — ARMY 20111006

             TC: . . . what was the response you were referring to, sir?

             COL [WN]: The response on the questionnaire is: I made
             clear to the court that I have a conscientious objector
             status. Okay. So, that’s [Department of the Army]
             approved for longstanding, 1992.

             TC: Yes, sir. That’s all I had for you. Thank you, sir.

      Colonel WN was asked no additional questions by the trial counsel, defense
counsel, or the military judge.

      The government then challenged COL WN for cause , as follows:

             [H]e’s a conscientious objector. I believe that will
             apparently skew his -- -- his view of an absence-type
             offense, especially here where the absence involves what
             is a to-shirk-hazardous -- -- or shirk important service in
             Iraq and missing movement and that movement we will
             explain was to Iraq, that he will unfairly mitigate that -- --
             that offense based on his belief he brought into the
             courtroom today.

      The military judge asked the defense counsel if he had any objection.
Defense counsel responded:

             We would object to that . . . [COL WN] didn’t say
             anything to indicate that he would not be able to be fair
             and impartial. He didn’t say anything that indicates that
             he wouldn’t consider this offense seriously. I think I saw
             that he’s deployed before himself. So, I -- -- I don’t think
             -- -- trial counsel had the opportunity during voir dire to
             try to elicit that kind of testimony from him and I didn’t
             hear anything that would indicate that you should grant
             that challenge for cause.

       The military judge asked the trial counsel if he wanted to question COL WN
further. Trial counsel responded that he did not believe it to be necessary and
pointed out that “the member was -- -- brought the issue up himself, sua sponte, even
though we -- -- we did have access to his -- -- his questionnaire.”

      The defense counsel responded again:
            [H]e indicated it on his questionnaire, but he said to the
            court that it’s not a concern of his, but that it might be a
            concern to the court. So again, we didn’t hear anything


                                           3
LOVELL — ARMY 20111006

             from him that would indicate that he is not able to serve as
             a court member, that he would take these type of offenses
             lightly, or that he wouldn’t consider the full range of
             punishments. I mean, presumably the government could
             challenge him for cause on every single case. They -- --
             picked him as a court member.

       The military judge again asked the trial counsel if he wished to voir dire COL
WN further. Trial counsel again declined, stating, “the specific nature of the
offenses at issue here are what disqualify him and, on other cases, rape, sexual
assaults, or a -- -- assaults, that sort of thing, would be very different . . . . ”

      The military judge, without explanation, granted the government’s challenge.

                        Major Change to Missing Movement

         Appellant was charged with and arraigned on violating Article 87, UCMJ,
missing movement by neglect, in the Specification of Charge III. During the
providence inquiry, appellant described knowing full well his unit was deploying
and that he intended to miss movement to take ca re of his young children and ill
wife. He then admitted that this was not a mistake but a purposeful act. This gave
the military judge pause. After appellant disavowed the defense of necessity, the
military judge then asked appellant whether he was guilty of missing movement by
design rather than by neglect. The military judge then read appellant the definitions
of “design” and “neglect.” Appellant agreed with the military judge that he missed
movement by design and the military judge said “[H]e is now ‘pleading’ guilty to
. . . the Specification of Charge III. He is excepting out the word “neglect” and
substituting for it ‘design.’”

      The trial counsel raised a concern that appellant was not on notice of this
change and that the change could increase the punishment. The military judge
advised appellant of the increase in punishment and asked appellant if he was
pleading guilty to design rather than neglect. Appellant responded in the
affirmative.

       The military judge continued the providence inquiry until she again was
interrupted by the trial counsel:

             I believe, [Rule for Courts-Martial] 918 would prevent an
             exception and substitution to increase the seriousness of
             the offense. The better modality would be use of [ Rule for
             Courts-Martial] 603 to make a major change to the charge
             sheet with the expressed consent of the accused.




                                          4
LOVELL — ARMY 20111006

       The military judge provided a recess during which the defense c ounsel had the
opportunity to discuss options with appellant. During this recess, the trial counsel,
unbeknownst to the military judge, modified the charge sheet striking “ through
neglect” and writing in “by design” for the Specification of Charge III. A fter the
recess, the military judge continued as follows:

             MJ: Why did you change the charge sheet? . . . He was
             going to plead guilty by exceptions and substitutions and I
             would [have found] him guilty by exceptions and
             substitutions, but you don’t have to change the charge
             sheet.

             TC: Oh no, your honor . . . . I indicated we cannot do
             that because it increased . . . .

             MJ: You’re at a [Bad-Conduct Discharge] * [sic]. When I
             talked to the accused and let him know that in the event
             that we were going to go to a [general court -martial] . . . it
             would increase the punishment, as long as I advise him of
             such, if he busts providency and he’s fully aware of that,
             you don’t have to change the charge sheet. This is a BCD
             [sic]. It technically does not increase the punishment
             because we are at a BCD [sic]. Do you understand?

             ....

             DC: . . . I thought that’s what we were agreeing to,
             ma’am . . . a major change on the charge sheet . . . that’s
             what I was discussing with him . . . .

             MJ: Okay. That’s what you were discussing with him
             ....

             DC: I thought the court agreed that we would have to do
             it by making a change to the charge sheet, not by pleading
             by exceptions and substitutions. So I explained to him
             that . . . it wouldn’t . . . affect anything here in terms of
             maximum punishment and he agreed that was fine . . . .

             ....


*
  Appellant was tried by a special court -martial, which was not authorized to adjudge
a sentence to confinement of greater than one year , and was also limited to
adjudging a bad-conduct discharge. See Rule for Courts-Martial 201(f)(2)(B).

                                           5
LOVELL — ARMY 20111006

             MJ: [Y]ou do also understand that even though you have
             made this change, it technically does not prejudice the
             accused because we are at a BCD [sic] and it does not increase
             the punishment?”

             TC: I was not aware of that your honor. I understand the . . .
             cap on punishment, but it is . . . an aggravating term and
             . . . a substantial change to the charge sheet, the greater
             offense . . . I just assumed that it would require a major
             change and not an exception and substitution based on the
             rule.

       The military judge concluded by asserting that appellant could have pleaded
guilty by exceptions and substitutions without touching the charge sheet and she
could have found him guilty. Nevertheless, appellant re-entered his guilty plea to
the modified charge of missing movement by design and the military judge found
him guilty of the modified change.

                              LAW AND DISCUSSION

                                 Challenge for Cause

       As a matter of due process, “an accused has a constitutional right, as well as a
regulatory right, to a fair and impartial panel. United States v. Strand, 59 M.J. 455,
458 (C.A.A.F. 2004) (quoting United States v. Wiesen, 56 M.J. 172, 174 (C.A.A.F.
2001)); See Rule for Courts-Martial [hereinafter R.C.M.] 912(f)(1)(N). A member
may be removed for cause if it is shown that he or she “should not sit in the interest
of having the court-martial free from substantial doubt as to legality, fairness, and
impartiality.” R.C.M. 912(f)(1)(N). The discussion accompanying this rule provides
that an “inelastic opinion concerning an appropriate sentence for the offenses
charged” may be grounds for challenge under this provision. R.C.M. 912(f)
discussion. The party that makes the challenge for cause has the burden of proving
that grounds for a challenge exist. R.C.M. 912(f)(3). Here, the government bore the
burden.

       In evaluating a military judge's ruling on a challenge for cause, our superior
court recognizes the military judge's superior position to evaluate the demeanor of
court members. A military judge's ruling on a challenge for cause will not be
reversed absent a clear abuse of discretion. United States v. Quintanilla, 63 M.J. 29,
35 (C.A.A.F. 2006). “An abuse of discretion occurs if the military judge's findings
of fact are clearly erroneous or if the decision is influenced by an erroneous view of
the law.” Id. (citing United States v. Gore, 60 M.J. 178, 187 (C.A.A.F. 2004)).
“[T]he abuse of discretion standard of review recognizes that a judge has a range of
choices and will not be reversed so long as the decision remains within that range.”
Gore, 60 M.J. at 187 (citing United States v. Wallace, 964 F.2d 1214, 1217 n.3 (D.C.


                                           6
LOVELL — ARMY 20111006

Cir. 1992). Further, there is no “liberal grant” policy when a military judge rules on
a government challenge for cause. United States v. Rodriguez-Rivera, 63 M.J. 372,
382-383 (C.A.A.F. 2006) (citing United States v. James, 61 M.J. 132, 139 (C.A.A.F.
2005)).

       In evaluating challenges for cause based on claims of “inelastic attitude”
concerning an appropriate sentence, “[t]he test is whether the member's attitude is of
such a nature that he will not yield to the evidence presented and the judge's
instructions.” United States v. McLaren, 38 M.J. 112, 118 (C.M.A. 1993) (citations
omitted) (quoting United States v. McGowan, 7 M.J. 205, 206 (C.M.A. 1979)). See
R.C.M. 912(f).

       A member shall be excused in “cases of actual or implied bias.” United States
v. Napoleon, 46 M.J. 279, 282–83 (C.A.A.F. 1997) (citing United States v. Minyard,
46 M.J. 229, 231 (C.A.A.F. 1997)); See R.C.M. 912(f)(1)(N); see also United States
v. Daulton, 45 M.J. 212, 217 (C.A.A.F. 1996); United States v. Harris, 13 M.J. 288,
292 (C.M.A. 1982). “The test for actual bias is whether any bias ‘is such that it will
not yield to the evidence presented and the judge's instructions.’” Napoleon, 46 M.J.
at 283 (quoting United States v. Reynolds, 23 M.J. 292, 294 (C.M.A. 1987)). “While
actual bias is reviewed through the eyes of the military judge or the court members,
implied bias is reviewed under an objective standard, viewed through the eyes of the
public.” Napoleon, 46 M.J. at 283 (citing Daulton, 45 M.J. at 217)). The focus “is
on the perception or appearance of fairnes s of the military justice system.” United
States v. Dale, 42 M.J. 384, 386 (C.A.A.F. 1995). Thus, “[t]here is implied bias
when most people in the same position would be prejudiced.” United States v.
Armstrong, 54 M.J. 51, 53–54 (C.A.A.F. 2000) (internal quotation marks and
citations omitted).

       While the law provides a map for this court to follow in evaluating the
military judge’s decision regarding a challenge for cause, here we find obstacles the
military judge has left in our path. It is not clear from the record whether the
military judge granted the challenge based on implied bias or actual bias. She made
no assessment of the validity of the government’s position on the record and was
equally silent regarding the demeanor of COL WN. In fact, the military judge made
no comment at all regarding her decision to grant the causal challenge . We are
therefore left to review whether the military judge abused her discretion without any
explanation as to how or why that discretion was exercised.

       The record indicates COL WN served in the military for over 20 years prior to
the time of this court-martial. He was designated a conscientious objector in 1992.
The specifics of his designation and the nature of his beliefs are not contained in the
record. The government concludes that conscientious objector status alone means
COL WN may not serve as a panel member on absence -type related cases because he
cannot objectively consider the government’s argument and that he will “mitigate”
appellant’s misconduct. While this is certainly one possibility, it is equally likely

                                           7
LOVELL — ARMY 20111006

that COL WN, having gone through a rigorous conscientious objector vetting
process, successfully serving over twenty years in the Army, attaining the rank of
colonel, and even possibly deploying with the Army might be less favorable towards
an accused who refused to follow orders and took it upon himself to absent himself
from the military and not deploy.

       While we are instructed to give deference to the military judge’s assessment,
we have nothing in the record upon which to give deference. The trial judge’s
failure to note the reasons for her decision on the record renders it impossi ble for us
to determine the basis for her decision and defer to her judgment. We are also not
persuaded by the government’s argument regarding the self-evident lack of
objectivity possessed by any conscientious objector. We, therefore, conclude the
military judge abused her discretion by granting the challenge for cause.

                         Major Change to Missing Movement

       Rule for Courts–Martial 603 sets out procedures for amending charges and
specifications. Amendment is permissible depending on the nature of the change
and when it is made. The rule distinguishes between major and minor changes , and
changes made before or after arraignment. “Minor changes are those designed to
correct inartful drafting of charges, misnaming of the accused, improper alleging of
articles of the code, or other trivial mistakes. ” United States v. Longmire, 39 M.J.
536, 538 (A.C.M.R. 1994). Major changes “add a party, offense, or substantial
matter not fairly included in those previously preferred, or which are likely to
mislead the accused as to the offenses charged.” R.C.M. 603(a). Based on the
foregoing, we conclude the change of “through neglect” to “by design” was a major
change pursuant to R.C.M. 603(a). Major changes “may not be made over the
objection of the accused unless the charge or specification affected is preferred
anew.” R.C.M. 603(d) .

       While the military judge was correct in her observation that maximum
punishment in this case was capped by the jurisdictional limitations of a special
court-martial, she was wrong in asserting that appellant would not be “prejudiced” in
any way by pleading to the greater offense. Not only does missing movement by
design carry with it a greater maximum punishment than missing movement by
neglect—two years confinement and a dishonorable discharge versus one year and a
bad-conduct discharge—but the stigma associated with missing movement by design
is greater due to the specific intent required to perpetrate the offense . In other
words, regardless of the maximum punishments, missing movement by design is a
greater and more serious offense than missing movement by neglect.

        We are troubled by the fact that appellant’s plea to a more severe offense was
initiated by the military judge. But for this encouragement, the governm ent would
not have amended the specification to charge missing movement by design and the
defense counsel would not have allowed it. The facts elicited from appellant during


                                           8
LOVELL — ARMY 20111006

the providence inquiry clearly established the elements of missing movement by
neglect. It was not the military judge’s responsibility or role to “up the ante” on
appellant by soliciting him to plead guilty to a greater offense. We find the military
judge abused her discretion by not accepting appellant’s original plea to missing
movement through neglect.

       Regarding defense counsel’s collusion in this unwarranted amendment , we
discern no tactical benefit in agreeing to the major change and re-entering
appellant’s pleas. Appellant was not at risk of losing t he benefit of a pretrial
agreement. Furthermore, we find this judge-instigated major change prejudiced
appellant by allowing the panel to punish him for a more serious offense than that
with which he was originally charged.

                                   CONCLUSION

      Ordinarily, in a case such as this, we would remand for a sentence rehearing.
Furthermore, if we were to remand for a rehearing, it would be on a lesser offense
than originally before the panel. Accordingly, out of judicial economy, we reassess
and do so in a way that moots any further claim of prejudice.

       The findings of guilty of Charge I and its Specification and Charge II and its
specification are AFFIRMED. As to Charge III and its Specification, we AFFIRM
only a finding of guilty to the lesser included offense of missing movement through
neglect.

       Reassessing the sentence based on the noted errors and the amended findings
of guilty, we AFFIRM a sentence of no punishment. We find this purges the errors
in accordance with United States v. Sales, 22 M.J. 305 (C.M.A. 1986) and United
States v. Winckelmann, 73 M.J. 11 (C.A.A.F. 2013), and is also appropriate under
Article 66(c), UCMJ. All rights, privileges, and property, of which appellant has
been deprived by virtue of that portion of the findings and sentence set aside by our
decision, are ordered restored.

      Senior Judge COOK and Judge HAIGHT concur.

                                        FOR THE
                                        FOR  THECOURT:
                                                   COURT:




                                        MALCOLM H. SQUIRES, JR.
                                        MALCOLM H. SQUIRES, JR.
                                        Clerk ofof
                                        Clerk    Court
                                                   Court




                                          9